Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the description lacks the preferred headings to the various sections.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 14, line 4 and line 11, the meets and bounds of the guide portion is unclear because it is unclear how the guide portion would be deeper than the thread root (line 4) and also larger than a diameter of the thread root (line 11).  Claim 8, line 1, “a distal end portion” is a double inclusion and in line 2, there is no antecedent basis for “when the angle”.  In claim 12, there is no antecedent basis for “the groove”, “the ridge” and “the thread root”.  In claim 13, it is unclear what a “tangential direction” refers to.  In claims 11 and 14, there is no antecedent basis for “the direction 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pimper (US 8,998,549).  Pimper discloses a bolt (1) comprising a tapered portion with a plurality of recesses; a guide portion and a threaded portion with a plurality of cutouts at a distal end.

    PNG
    media_image1.png
    559
    994
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pimper as applied to claim 8 above, and further in view of Kato (US 6,296,432).  Pimper does not disclose the guide portion as claimed.  As the guide portion is best understood, Kato discloses a bolt comprising a guide portion (103D) as an extension overlapping with a distal end of a thread (103C) including a groove (104A) aligned with and deeper than a thread root and the guide portion having a height relative to the groove less than a thread height within the range of 0.4 to 0.6 times.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide Pimper with a guide portion as disclosed in Kato for preventing cross-threading as discussed in Kato.  Once the combination was made, the guide portion would extend to the tapered portion which would make it expanding in the axial direction from the tapered portion to the thread end in the same manner as it does in Kato where it reaches a distal end of the bolt which would include an angle in the range of 90 to 360 degrees.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pimper.  Pimper does not discuss the dimensions of the angle and diameter of the tapered portion, the complete height of the thread ridge and, the depth of the recesses.  While the claimed dimensions appear to be shown in figure 4 of Pimper they would alternatively have been obvious to one of ordinary skill in the art at the time the invention through routine experimentation to find optimal results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pimper as applied to claim 8 above, and further in view of Hiroi (US 10,267,348).  Pimper discloses the cutout portion angled relative to the axis but, does not disclose the cutouts within the range of 1 to 5 thread pitches.  Hiroi discloses a bolt including a thread (3) with cutouts (6) at a distal of a thread within the range of 1 to 5 pitches and at an angle (13) between 15 to 80 degrees relative to the bolt axis.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the cutouts of Pimper with the ones as disclosed in Hiroi because the cutouts of both Pimper and Hiroi are for the same purpose of cleaning threads so replacing one for the other would yield the same predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Geist (US 2009/0035091) is of particular interest because it discloses a bolt similar to Pimper where a guide portion (13) can be formed as continuous (see Fig. 5).

 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677